Citation Nr: 1804588	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  17-35 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961 and from January 1964 to January 1967.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease has been characterized by cardiac hypertrophy; however, acute congestive heart failure, a workload of 5 METs or less, and left ventricular dysfunction of 50 percent or less have not been shown.

2.  The Veteran's service-connected disability does not prevent him from working.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for coronary artery disease, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records as well as VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Coronary Artery Disease

In May 2015, the Veteran submitted a statement indicating that he seeks an increased rating for his coronary artery disease.  

The Veteran currently receives a 10 percent disability rating for his coronary artery disease under 38 C.F.R. § 4.104, DC 7005 (addressing coronary artery disease).  Under Diagnostic Code 7005:
* A 30 percent rating is assigned for a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;
* A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent; and,
* A 100 percent rating is assigned where there is documented coronary artery disease (Diagnostic Code 7005) resulting in chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 
38 C.F.R. § 4.104, DC 7005.  

The Board notes that 38 C.F.R. § 4.104, Note 2, provides as follows: one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

Initially, the Board acknowledges the medical complexity of the appeal.  The Veteran's coronary artery disease is currently his only service-connected disability.  However, he has been diagnosed with other disorders including, but not limited to, chronic obstructive pulmonary disease (COPD), pulmonary hypertension, and diastolic dysfunction.  Therefore, the Board has carefully considered the evidence to evaluate the Veteran's coronary artery disease.  Based on the evidence of record, a 30 percent rating, but no more, is warranted for the Veteran's coronary artery disease.  

The Board has determined that the Veteran's claims file reflects evidence of cardiac hypertrophy.  In November 2009 and November 2011, echocardiography reports noted mild concentric left ventricular hypertrophy.  The Board acknowledges that the September 2012, March 2013, July 2014, August 2015, and February 2016 VA examiners failed to note cardiac hypertrophy.  However, the echocardiography reports in the claims file clearly contain the diagnosis of hypertrophy.  Additionally, during a March 2013 private examination, the Veteran's cardiologist specifically referenced the previous echocardiography reports in making the diagnosis of hypertrophy.  Importantly, when a VA examiner, a vascular surgeon, conducted a methodical analysis to compare the conflicting medical evidence in May 2013, the examiner concluded that the serial echocardiograms document left ventricular hypertrophy.  The Board assigns the medical opinions provided by the Veteran's cardiologist and the May 2013 VA examiner more probative weight as the other examiners did not acknowledge and provide a rationale why the echocardiography findings should be put aside.  Therefore, a 30 percent rating is warranted on this basis.  

However, the Board has not found that a rating in excess of 30 percent is warranted.  With regards to the Veteran's METs rating, he has not shown a workload of 5 METs or less based solely on his service-connected disability during the appeal period.  The Veteran underwent a VA examination in August 2015.  The examiner conducted an interview-based METs test.  The Veteran's reported symptoms included dyspnea, fatigue, and angina.  The examiner found that the Veteran's METs level was consistent with 1 to 3 METs.  However, only 40 percent of that limitation is due solely to the heart condition.  The majority of the limitation is due to his COPD.  As a result of his combined disabilities, he cannot exert himself whatsoever.  However, as the Board is not allowed to consider the effects of the Veteran's non-service connected disabilities, the examiner concluded that the Veteran would be able to walk slowly for 100 yards.  

The February 2016 VA examiner also conducted an interview-based METs test and came to similar conclusions.  Although the Veteran exhibited dyspnea and 1 to 3 METs overall, the examiner concluded that the Veteran's METs level would be more than 7 METs if only the coronary artery disease was considered.  The examiner cited the Veteran's severe COPD with pulmonary hypertension as the reason for their conclusion.  Also, the examiner references several heart studies, including serial echoes and left heart catherization, that show that the Veteran's heart is not limiting his physical disabilities.  After consideration of the medical evidence, the Board has concluded that a workload of 5 METs or less has not been shown.  Instead, the Veteran's other non-service connected health problems make up the majority of his physical limitations.

Medical testing also reveals that the Veteran does not qualify for a higher rating based on his left ventricular dysfunction ejection fraction (LVEF) as well as his congestive heart failure.  With regards to his ejection fraction, a March 2015 catherization revealed an LVEF of 70 percent.  A physician determined that he had an LVEF in excess of 55 percent in August 2015.  Therefore, as the ejection fraction was never 50 percent or less, the Veteran does not qualify for a higher rating based on that criterion.  Despite his congestive heart failure, he is also not eligible for a higher rating.  The 100 percent rating criteria include documented coronary artery disease resulting in chronic congestive heart failure.  As determined by the May 2013 VA examiner, a vascular surgeon, the Veteran does not have ischemic heart disease.  Therefore, the Veteran's coronary artery disease could not aggravate his non-ischemic congestive heart failure.  Additionally, the examiner explained that the Veteran developed congestive heart failure in 1995 and the medical evidence indicates that it was induced by obstructive sleep apnea and obesity.  The Veteran was not diagnosed with coronary artery disease until 10 years later.  The Board concludes that as the Veteran's coronary artery disease did not result in his chronic congestive heart failure.  As such, he is ineligible for a higher rating on this account.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As noted previously, the medical evidence is especially important in this instance where the Veteran has multiple disabilities, only one of which is service-connected.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

In October 2015, the Veteran submitted an application for increased compensation based on unemployability.  The Veteran stated that his service-connected coronary artery disease, as well as his non-service connected COPD, prevents him from securing or following any substantially gainful employment.  He is currently assigned a 30 percent rating for his coronary artery disease as of June 2011.  His combined disability rating is not at least 70 percent, and he does not have a single disability of 60 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  However, TDIU is not warranted on this basis.

The Veteran has experience as a mechanic, sales clerk, and manager.  He worked sporadically in the last five years of his reported employment.  He states that the date his disability affected full-time employment was June 1994.  At that time, he was working as a manager.  Therefore, as of the date of this Board decision, the Veteran has not worked in the previous 23 years.  When asked during his August 2017 hearing why he is unable to work, the Veteran responded that any movement requires breathing and that he has difficulty with breathing after a few steps.  Additionally, standing up or moving around any time at all requires effort on his part, which entails breathing, which affects his heart.  He states that when his heart starts being rapidly, it slows everything down and causes his to stop often, renew his breath, and then continue on.  

Initially, the Board does not dispute that if it took into account all of the Veteran's disabilities, including those that are not service-connected, the Veteran would most likely be deemed unemployable by VA standards.  However, as demonstrated by the discussion regarding an increased rating for the Veteran's coronary artery disease above, the Veteran's predominant disability is not his service-connected coronary artery disease.  Rather, his other disabilities, which include pulmonary hypertension, congestive heart failure, and COPD, are mostly responsible for his decrease in function.  In fact, in March 2017, his COPD was described as "end stage."  Although he described other possible manifestations of his coronary artery disease during his Board hearing such as possible cellulitis and peripheral vascular disease, neither manifestation has been service-connected.

The weight of the evidence shows that the Veteran is not unemployable due to his service-connected disability.  The May 2013 VA examiner, a vascular surgeon, determined that the Veteran's functional limitations are not due to his coronary artery disease as there was no ischemia on stress testing, no clinical angina, and no myocardial infarctions.  The July 2014 VA examiner similarly concluded that the Veteran's heart condition does not impact his ability to work as the Veteran's pulmonary hypertension due to COPD is completely responsible for the exercise limitations.  The February 2016 VA examiner found that the Veteran's coronary artery disease alone would not affect his ability to work.  The examiner cited that Veteran's high left ventricular ejection fracture, which has been described as the more accurate finding regarding cardiovascular manifestations alone.  

With respect to the Veteran's occupational functioning, the Board finds the March 2013 and August 2015 VA examiners both provided insufficient information as they failed to account for the Veteran's non-service connected disabilities.  Additionally, the Board acknowledges the medical opinions by the Veteran's treating physicians in September 2012 and March 2013.  The September 2012 physician concluded that the Veteran's coronary artery disease did not prevent him from working while the March 2013 physician came to the opposite conclusion.  It is unclear what information the physicians based their opinions on and whether they improperly took into account the Veteran's other disabilities.  As a result, the Board assigns all four of these opinions low probative value.

Therefore, as the evidence does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied


ORDER

A 30 percent rating, but no more, for coronary artery disease, is granted.

Entitlement to a TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


